t c summary opinion united_states tax_court marcus v and polly a booker petitioners v commissioner of internal revenue respondent docket no 14036-03s filed date marcus v and polly a booker pro_se brenda m fitzgerald for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in federal income taxes respectively for petitioners’ and tax years sec_6662 penalties for the years and of dollar_figure and dollar_figure respectively and a sec_6651 addition_to_tax of dollar_figure for the year after concessions at trial noted hereafter the issues for decision are whether petitioners are entitled to dependency_exemption deductions under sec_151 for the years and whether petitioners are entitled to itemized_deductions of dollar_figure and dollar_figure under sec_170 for charitable_contributions for the years and respectively whether petitioners are entitled to trade_or_business expense deductions of dollar_figure and dollar_figure for the years and respectively for supplies whether petitioners are entitled to trade_or_business expense deductions of dollar_figure and dollar_figure for the years and respectively for wages whether petitioners are liable for sec_6662 penalties for the years and and whether petitioners are liable for a sec_6651 addition_to_tax for the year 2generally the burden_of_proof is on the taxpayer rule a the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests prior to trial petitioners did not cooperate with respondent in producing books_and_records to substantiate their expenses the concessions by respondent continued some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was atlanta georgia petitioners lived and worked in atlanta georgia during the years in question mr booker is self-employed as a tax_return_preparer in atlanta and the surrounding areas he has been working in this capacity for years he received his doctor of jurisprudence degree and master of law in taxation degree from the atlanta law school but is not licensed to practice law mrs booker worked as an assembler at a general motors corp facility petitioners untimely filed their federal_income_tax return on date on that return petitioners claimed a dependency_exemption deduction for mrs booker’s mother petitioners also claimed an dollar_figure itemized_deduction for charitable_contributions and dollar_figure in various trade or busine sec_2 continued were based on documentation produced by petitioners at trial the burden_of_proof therefore does not shift to respondent under sec_7491 further respondent has the burden of production with respect to the penalties and addition_to_tax pursuant to sec_7491 but petitioners have the burden of proving that the penalties and addition_to_tax do not apply 116_tc_438 although petitioners filed their return late respondent did not determine the sec_6651 addition_to_tax for that year expense deductions for mr booker’s business respondent disallowed the claimed deductions for lack of substantiation petitioners also untimely filed their federal_income_tax return on date on that return petitioners claimed a dependency_exemption deduction for mrs booker’s mother petitioners also claimed itemized_deductions of dollar_figure for charitable_contributions and dollar_figure for various trade_or_business_expenses deductions in connection with mr booker’s business respondent also disallowed these deductions for lack of substantiation deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed rule a 503_us_79 the taxpayer is required to identify each deduction available and show that all requirements have been met 292_us_435 it is also the taxpayer’s responsibility to maintain records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs the taxpayer must substantiate both the amount and purpose of claimed deductions higbee v commissioner supra as previously discussed the burden has not shifted to respondent in this case with respect to the first issue petitioners claimed sec_151 dependency_exemption deductions for years and for mrs booker’s mother carrie mayfield ms mayfield ms mayfield did not reside with petitioners but lived alone in greenville south carolina during ms mayfield suffered a number of strokes and spent a portion of the year in the hospital petitioners contend they sent ms mayfield money almost every month to help pay her rent and insurance but acknowledged they were not her sole source of support ms mayfield had other children and grandchildren who often contributed to ms mayfield’s support ms mayfield also received social_security_benefits of approximately dollar_figure a month and additionally received medicare assistance petitioners also acknowledged that ms mayfield received her deceased husband’s pension every month the amount of that pension was not disclosed petitioners however were unable to establish the specific amounts they contributed to ms mayfield for the years in question mrs booker testified i would give her money certain times of the year not exactly month per month like this month i might send her dollar_figure or maybe two months from then i will send her another dollar_figure mrs booker also testified 4see supra note that one year she gave her mother approximately dollar_figure to assist in paying her mortgage and electric bill however petitioners could not recall the exact year of the donation or provide any written substantiation for such a payment sec_151 allows for dependency_exemption deductions in certain circumstances the father or mother of a taxpayer may qualify as a dependent of the taxpayer if the taxpayer provides over half of that individual’s support in the calendar_year for which the deduction is sought sec_152 although petitioners testified they provided support to mrs booker’s mother their testimony was vague and they did not establish a definite amount for either year in addition petitioners presented no written evidence to substantiate their contributions mrs booker acknowledged that ms mayfield received at least dollar_figure a month in unrelated support but failed to establish the amount of support ms mayfield received from all sources during the years at issue on this record petitioners failed to establish they contributed over half of ms mayfield’s support for each of the years in question respondent therefore is sustained on this issue the next issue concerns itemized_deductions claimed by petitioners on schedules a itemized_deductions of their and income_tax returns petitioners claimed substantial deductions on their and returns under sec_170 for charitable_contributions of dollar_figure for the year consisting of dollar_figure by cash or check and dollar_figure by other than cash or check and dollar_figure for the year consisting of contributions of dollar_figure by cash or check and dollar_figure by other than cash or check respondent disallowed the deductions for both years for lack of substantiation sec_170 allows a deduction for charitable_contributions during the taxable_year if verified as provided in the regulations sec_170 the term charitable_contribution includes a contribution or gift to a corporation trust or community chest fund or foundation with certain provisos sec_170 for example the recipient organization must have been created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states sec_170 furthermore no part of the net_earnings of a qualified_organization may inure to the benefit of any private_shareholder_or_individual sec_170 the charitable_contributions deduction is subject_to certain substantiation requirements sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 this written acknowledgment must state the amount of cash or description of property the taxpayer donated and a statement confirming that no consideration was given to the taxpayer sec_1_170a-13 income_tax regs the taxpayer is required to include in the records a good_faith estimate as to the value of goods or property contributed in_kind sec_170 petitioners did not establish at trial that they were entitled to any deduction for charitable_contributions they presented as evidence receipts that were furnished blank by charitable organizations and admittedly filled in by petitioners this evidence purports to establish that during petitioners donated among other things at least bags of clothing humidifiers dehumidifiers vacuum cleaners chairs and wall fixtures the values claimed on the returns are in the court’s view inflated and do not amount to good_faith estimates of the value of the donated items nor do they add up to the dollar_figure petitioners claimed as donations other than by cash or check petitioners offered little explanation as to how they arrived at the fair_market_value of the items donated and no explanation as to how the final amount of dollar_figure claimed on their return was calculated the court is not satisfied that petitioners made any donations therefore the deduction of dollar_figure petitioners claimed as charitable_contributions other than cash for is disallowed petitioners also claimed on their return a deduction of dollar_figure for cash donations under sec_170 petitioners claimed this consisted of cash donations made to various churches mrs booker’s mother and street beggars when questioned about written substantiation mr booker responded i just made a rough estimate any money petitioners gave to street beggars sometimes referred to as pan handlers or to relatives for their support is not deductible under sec_170 as charitable_contributions sec_170 petitioners did not substantiate the amount of their other contributions nor did they establish that the organizations they contributed to were qualified organizations the deduction of dollar_figure in cash contributions claimed by petitioners is therefore disallowed with respect to the year petitioners also presented filled-in receipts from various charitable organizations listing donations received at trial however mrs booker testified that the lists did not represent items actually donated in but was not just--that was a list--he mr booker has the forms for the year i just made that list up i just made a list of items in which we have replaced over a period of time mrs booker then testified she was sure she had donated a copier and computer during but offered no proof of such donations in addition petitioners offered no evidence as to the cash donations claimed on their return due to the lack of clear convincing testimony and written substantiation respondent is sustained on this issue and the entire dollar_figure claimed as a deduction for charitable_contributions on petitioners’ federal tax_return is disallowed the third issue relates to mr booker’s trade_or_business as a tax_return_preparer and consultant mr booker did not maintain an office he merely visited his clients at their business locations he referred to his activity as a traveling tax service on schedules c profit or loss from trade_or_business of petitioners’ income_tax returns for and petitioners reported the following income and expenses from this activity gross_income expenses car and truck commissions and fees office expenses rent supplies taxes licenses travel meals and entertainment utilities wages other expenses total expenses dollar_figure dollar_figure big_number big_number big_number -0- -0- -0- big_number -0- dollar_figure big_number big_number big_number big_number big_number dollar_figure net_loss dollar_figure dollar_figure in the notices of deficiency respondent disallowed deductions for the following expenses car and truck dollar_figure -0- -0- -0- big_number -0- -0- big_number total adjustments dollar_figure commissions and fees office expenses rent supplies taxes licenses utilities wages dollar_figure big_number big_number big_number big_number dollar_figure sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 taxpayers carrying supplies on hand can deduct the costs of those supplies in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made if the cost of the supplies was not deducted for any previous year if the supplies are incidental and are carried on hand with no record of consumption kept the taxpayer may deduct the total cost of such supplies purchased during the taxable_year for which the return is made sec_1_162-3 income_tax regs at trial respondent conceded the following disallowed expenses car and truck supplies taxes licenses utilities wages total concessions dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1in addition to the dollar_figure claimed by petitioners as a wage expense on their income_tax return respondent also conceded an additional dollar_figure claimed by petitioners at trial see infra note with respect to supplies petitioners contended at trial that they were entitled to amounts in addition to those respondent conceded petitioners however presented no documenting information to support their arguments moreover some of the purchases claimed but not substantiated included computers and a copier which would be capital assets subject_to depreciation they also presented receipts and copies of checks purportedly for supplies however those records do not satisfy the court that the amount claimed is in excess of what respondent has conceded additionally some of the other documentation presented appeared to be for personal expenses which are not deductible under sec_262 petitioners therefore have not established their entitlement to a deduction for supplies in excess of the amounts conceded by respondent 5petitioners offered into evidence two manila envelopes containing receipts purportedly for supplies the envelopes included however receipts for beer milk underclothes and nail polish remover which without explanation from petitioners appear to be personal expenses with respect to petitioners’ deductions for wages respondent as shown above conceded the entire amount petitioners claimed on their tax_return and dollar_figure of the dollar_figure claimed by petitioners on their tax_return petitioners claimed at trial that they were entitled to deduct an additional dollar_figure for wages not claimed on their tax_return and the remaining dollar_figure wage expense claimed on their tax_return that was not conceded by respondent mr booker claims that he employed several people to pass out brochures promoting his tax_return preparation business also he claims he paid his workers an incentive bonus for every referral that resulted in additional business the amount of the bonus depended on the type of tax_return the client needed prepared a long-form return earned the worker a larger bonus than a short_form return and so on petitioners paid all of the workers in cash and kept no records of the payments however at the end of each taxable_year mr booker claims he issued a form_1099 miscellaneous income to each person and filed a form_1096 annual summary and transmittal of u s information returns with the social_security administration the additional wage deduction for and the remaining wage deduction for claimed by petitioners consist of amounts paid to one worker roy c bell mr booker testified that mr 6mr booker testified at trial that the dollar_figure claimed as a wage expense on petitioners’ tax_return included the dollar_figure he allegedly paid mr bell during the dollar_figure he claimed he continued bell worked for him part time passing out brochures and bringing in referrals throughout and petitioners offered into evidence copies of a completed form_1096 for both and that listed nonemployee compensation to mr bell of dollar_figure for and dollar_figure for respondent disallowed deductions for the amounts mr booker claimed to have paid mr bell because the social_security administration with which forms would have been filed has no information on record of such payments to mr bell for the years and moreover respondent averred that the records of the social_security administration show that the social_security_number listed as belonging to mr bell does not exist also although the social_security administration had a record of all other employees for whose wages petitioners claimed deductions for and it had no record of a form_1099 being issued by petitioners to roy c bell or to a person of another name with the social_security_number petitioners listed continued was entitled to as an additional wage expense deduction actually pertained to another employee eric s williams mr booker stated that he forgot to deduct wages paid to mr williams during on his income_tax return the copy of the form_1096 for petitioner admitted into evidence listed both mr bell and mr williams as wage earners during in conceding the entire dollar_figure wage deduction for respondent stated the intention to allow a deduction for wages paid to mr williams while disallowing any wage expense deduction pertaining to mr bell therefore respondent also conceded at trial an additional dollar_figure deduction as a wage expense leaving only dollar_figure of the additional dollar_figure petitioners sought to deduct for in dispute as belonging to mr bell if the copies of the forms for both and petitioners admitted into evidence were authentic it seems highly unlikely that the social_security administration would mistakenly omit mr bell’s information for both years respondent questioned the authenticity of the copies of forms for and petitioners admitted into evidence and petitioners presented no proof the forms were actually filed for years and in light of petitioners’ dubious record keeping and lack of clear and credible testimony the court agrees with respondent’s conclusion that the copies of forms for and were not authentic petitioners presented no additional evidence such as canceled checks establishing the payments to mr bell during these years consequently the court sustains respondent on this issue petitioners are not entitled to any deduction for wages for and in excess of the amounts conceded by respondent respondent determined sec_6662 penalties against petitioners in the amounts of dollar_figure for and dollar_figure for sec_6662 provides for the imposition of a 20-percent penalty for the portion of any underpayment to which the section applies sec_6662 respondent determined that sec_6662 applied to petitioners because petitioners were negligent or disregarded rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title disregard includes careless reckless or intentional disregard sec_6662 the majority of petitioners’ itemized_deductions for and have been disallowed by the court petitioners presented very little evidence as to how they arrived at many of the amounts listed on their returns in addition the majority of their receipts admitted into evidence appear to be either irrelevant or fabricated the court holds that petitioners disregarded rules and regulations in preparing their returns for and and sustains the sec_6662 penalties respondent also determined a sec_6651 addition_to_tax for the year a taxpayer is liable for an addition_to_tax for failure_to_file a timely return unless such failure is due to reasonable_cause and not willful neglect sec_6651 willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 petitioners were required to file a timely federal_income_tax return for sec_6012 petitioners filed their federal_income_tax return late on date when asked at trial why he did not file timely mr booker claimed he had filed for an extension however he had no evidence substantiating his claim due to the lack of any written evidence of an extension the court holds petitioners are liable for the sec_6651 addition_to_tax for reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
